Exhibit 10.4

 

FY21 Grant Under The

 

LSI INDUSTRIES INC. 2019 OMNIBUS AWARD PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

LSI INDUSTRIES INC. (the “Company”), pursuant to the 2019 Omnibus Award Plan, as
amended from time to time (the “Plan”), hereby irrevocably grants you (the
“Participant”), on _________, 2020 (the “Grant Date”) a forfeitable Restricted
Stock Unit Award (the “Restricted Unit Award”) representing the right to receive
shares of Company common stock, no par value per share (“Common Stock”), subject
to the restrictions, terms and conditions herein.

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its shareholders to grant the award provided for
herein to the Participant, on the terms and conditions described in this
Restricted Stock Unit Award Agreement (the “Agreement”).

 

NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:

 

1.           Terms and Conditions.

 

a.     Grant; Vesting.  Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Participant as of the Grant Date, a total of __________ restricted
stock units (“Restricted Units”) which shall be credited in a book entry account
established for the Participant until payment in accordance with Section 1(d).
Subject to the other terms and conditions contained in this Agreement and the
Plan, the restrictions on the Restricted Units shall lapse over the three years
after the Grant Date (the “Restricted Period”) as follows: (i) with respect to
Fifty Percent (50%) of the Restricted Units, on the first anniversary of the
Grant Date (the “First Vesting Date”); (ii) with respect to Twenty-Five Percent
(25%) of the Restricted Units, on the second anniversary of the Grant Date (the
“Second Vesting Date”); and (iii) with respect to Twenty-Five Percent (25%) of
the Restricted Units, on the third anniversary of the Grant Date (the “Third
Vesting Date”, and collectively with the First Vesting Date and the Second
Vesting Date, the “Vesting Dates”). Restricted Units that have not yet vested
pursuant to Section 1(a) shall be forfeited automatically without further action
or notice if the Participant ceases to be employed by the Company other than as
provided below. All of the Restricted Units shall vest in full prior to the
Vesting Dates upon the occurrence of any of the following: (A) the Participant
dies while in the employ of the Company; or (B) the Participant has a Disability
that results in a separation from employment with Company. If an offer letter or
employment agreement to which Participant is a party with the Company provides
for vesting in other circumstances, such as Company terminating Participant’s
employment without Cause or Participant terminating employment for Good Reason,
the terms and conditions relating to vesting in such offer letter or employment
agreement shall apply.

 

 

--------------------------------------------------------------------------------

 

 

b.     Retirement. If the Participant retires from the Company at any time
following the first anniversary of this Agreement and at such time satisfies the
Normal Retirement Criteria (defined below), the Restricted Unit Award herein
granted shall continue to vest as set forth in clauses (ii) and (iii) of Section
1(a).  The Normal Retirement Criteria will be satisfied if the Participant
separates from employment with the Company and the Participant (x) retires (and
satisfies the Company’s criteria for retirement at such time) from the Company,
(y) is at least 55 years of age at the time of such retirement, and (z) has at
least ten credited years of service with the Company or its subsidiaries at the
time of such retirement. If at the time of retirement the Participant satisfies
the Normal Retirement Criteria and subsequently dies or becomes Disabled before
the Participant’s Restricted Units herein granted become vested in their
entirety the Restricted Units herein granted shall become vested as set forth
the penultimate sentence of Section 1(a).

 

c.     Change in Control. Notwithstanding anything to the contrary in Section 1,
in the event of a Change in Control, unless the successor company, or a parent
of the successor company in the Change in Control agrees to assume, replace, or
substitute unvested portion of the Restricted Unit Award granted hereunder (as
of the consummation of such Change in Control) with restricted units on
substantially identical terms, as determined by the Committee, if the
Participant’s employment with the Company or its Affiliates (or any successor
thereto) is terminated within [twenty four (24) for Clark, Galeese and Caneris
and twelve (12) months for other NEOs] months following a Change in Control
either (x) by the Company or its Affiliates (or any successor thereto) without
Cause or (y) by the Participant with Good Reason, the Restricted Units granted
hereunder shall vest in full as of the date of such termination. As used herein,
“Good Reason” shall mean the occurrence of any of the following: (i) a material
diminution in the Participant’s authority, duties or responsibilities or change
in title or change in reporting relationship; (ii) a material diminution in the
Participant’s annual base salary as in effect on the date of this Agreement or
as the same may be increased from time to time; (iii) a material diminution in
the budget over which the Participant retains authority; (iv) the Company fails
to pay or provide any amount or benefit that the Company is obligated to pay or
provide under this Agreement or any other employment, compensation, benefit or
reimbursement plan, agreement or arrangement of the Company to which the
Participant is a party or in which the Participant participates; (v) the
relocation of the Participant’s principal place of employment to a location
which increases the Participant’s one−way commuting distance by more than 50
miles, or the Company’s requiring the Participant to travel on business other
than to an extent substantially consistent with the Participant’s business
travel obligations prior to the Change in Control; (vi) a significant adverse
change occurs, whether of a quantitative or qualitative nature, in the
indemnification protection provided to the Participant for acts and omissions
arising out of his service on behalf of the Company or any other entity at the
request of the Company; or (vii) the Company fails to obtain the assumption of
this Agreement pursuant to this Section. If the Participant does not terminate
his employment within 60 days after the first occurrence of the circumstances
giving rise to Good Reason, then the Participant will be deemed to have waived
such right to terminate for Good Reason with respect to such circumstances.

 

d.     Payment; Share Ownership; Dividend Equivalents. The Company shall settle
as soon as administratively possible after the applicable Vesting Date, any
vested portion of the Restricted Unit Award by the payment to the Participant of
one share of Common Stock (a “Share”) for each vested Restricted Unit, subject
to any applicable tax withholding requirements. If the Participant is deemed a
Specified Employee at the time of the Vesting Date, then such payment will be
delayed until the earlier of the date that is six months following the Vesting
Date and the Participant’s death. At no time prior to such Vesting Date shall
the Participant be deemed for any purpose to be the owner of shares of Common
Stock in connection with a Restricted Unit Award and the Participant shall have
no right prior to applicable Vesting Dates to vote Shares in respect of the
Restricted Unit Award.  However, the Participant shall possess dividend
equivalent payment rights with respect to the Restricted Units granted pursuant
to this Agreement as of the Grant Date.  Any dividend equivalent payment on the
Restricted Units shall be based on the number of Restricted Units credited to
the Participant as of the dividend record date and such credited dividend
equivalent payment amount shall be paid in accordance with quarterly dividend
declarations by the Board of Directors on the Common Stock. The Participant will
not have any rights of a shareholder of the Company with respect to the
Restricted Units until the delivery of the underlying Shares.  The obligations
of the Company under this Agreement will be merely that of an unfunded and
unsecured promise of the Company to deliver Shares in the future, and the rights
of the Participant will be no greater than that of an unsecured general
creditor.  No assets of the Company will be held or set aside as security for
the obligations of the Company under this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

e.     Forfeiture.  Except as otherwise determined by the Committee in its sole
discretion or as set forth in Section 1, unvested portion of Restricted Unit
Awards shall be forfeited without consideration to the Participant upon the
Participant’s termination of employment with the Company or its Affiliates for
any reason. 

 

2.

Restrictive Covenant Agreement; Clawback; Incorporation by Reference.

 

a.     Restrictive Covenant Agreement.  This Restricted Unit Award is
conditioned upon the Participant’s agreement to this Agreement and compliance
with the Restrictive Covenant and Confidentiality Agreement executed by the
Participant in favor of the Company (“Restrictive Covenant Agreement”). If such
Participant does not agree (whether electronically or otherwise) to this
Agreement and the Restrictive Covenant Agreement within ninety (90) days from
the date of the Restricted Unit Award, the Restricted Unit Award shall be
terminable by the Company.

 

b.     Clawback/Forfeiture.  Notwithstanding anything to the contrary contained
herein, the Restricted Unit Award may be forfeited without consideration if the
Participant, as determined by the Committee in its sole discretion (i) engages
in an activity that is in conflict with or adverse to the interests of the
Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any Affiliate, including
without limitation, the Restrictive Covenant Agreement.  If the Participant
engages in any activity referred to in the preceding sentence, the Participant
shall, at the sole discretion of the Committee, forfeit the amount of Shares
paid in respect of the Restricted Unit Award, including, without limitation, any
and all Shares and dividend equivalents, and repay such to the Company.

 

3.     Incorporation by Reference.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. In the event that any provision of
this Agreement is inconsistent with the terms of the Plan, the terms of this
Agreement shall control. The Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of the Restricted Unit Award. The number and kind of Shares
deliverable pursuant to the Restricted Unit Award are subject to adjustment as
provided in Section 12 of the Plan.

 

 

1.

Compliance with Legal Requirements.  The granting and delivery of Restricted
Unit Award, as applicable, and any other obligations of the Company under this
Agreement, shall be subject to all applicable federal, state, local and foreign
laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required.

 

 

--------------------------------------------------------------------------------

 

 

 

2.

Transferability.  No Restricted Unit Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.

 

 

3.

Miscellaneous.

 

 

a.

Waiver.  Any right of the Company contained in this Agreement may be waived in
writing by the Committee.  No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages.  No waiver by any party of any breach of this Agreement shall be
held to constitute a waiver of any other breach or a waiver of the continuation
of the same breach.

 

 

b.

Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

 

c.

No Right to Employment.  Nothing contained in this Agreement shall be construed
as giving the Participant any right to be retained, in any position, as an
employee, consultant, or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant with or without cause at any time for any reason
whatsoever.  Although over the course of employment terms and conditions of
employment may change, the at-will term of employment of the Participant will
not change.

 

 

d.

Successors.  The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.

 

 

e.

Relation to Other Benefits.  Any economic or other benefit to the Participant
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Participant may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company.

 

 

f.

Taxes and Withholding.  To the extent that the Company is required to withhold
any federal, state, local, foreign or other tax in connection with the
Restricted Units or dividend equivalent payments thereon pursuant to this
Agreement, it shall be a condition to earning the award that the Participant
make arrangements satisfactory to the Company for payment of such taxes required
to be withheld.  The Committee may, in its sole discretion, require the
Participant to satisfy such required withholding obligation by surrendering to
the Company a portion of the Shares earned by the Participant hereunder, and the
Shares so surrendered by the Participant shall be credited against any such
withholding obligation at the Fair Market Value of such Shares on the date of
surrender or in such other reasonable manner as determined by the Company.

 

 

--------------------------------------------------------------------------------

 

 

 

g.

Amendments.  Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Participant.  Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Participant under this
Agreement without the Participant's consent unless the Committee determines, in
good faith, that such amendment is required for the Agreement to either be
exempt from the application of, or comply with, the requirements of Section 409A
of the Code, or as otherwise may be provided in the Plan.

 

 

h.

Section 409A of the Code.  It is intended that the Restricted Units shall be
exempt from the application of, or comply with, the requirements of Section 409A
of the Code.  The terms of this Agreement shall be construed, administered, and
governed in a manner that effects such intent, and the Committee shall not take
any action that would be inconsistent with such intent.  Without limiting the
foregoing, the Restricted Units shall not be deferred, accelerated, extended,
paid out, settled, adjusted, substituted, exchanged or modified in a manner that
would cause the award to fail to satisfy the conditions of an applicable
exception from the requirements of Section 409A of the Code or otherwise would
subject the Participant to the additional tax imposed under Section 409A of the
Code.

 

 

i.

Entire Agreement.  No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto, except for any changes permitted without consent of the Participant
under the Plan.

 

 

j.

Governing Law.  This Agreement shall be construed and interpreted in accordance
with the laws of the State of Ohio without regard to principles of conflicts of
law thereof, or principles of conflicts of laws of any other jurisdiction which
could cause the application of the laws of any jurisdiction other than the State
of Ohio. Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (i) the United States
District Court for the Southern District of Ohio sitting in Cincinnati, Ohio and
its appellate courts, and (ii) any court of the State of Ohio sitting in
Cincinnati, Ohio and its appellate courts, for the purposes of all legal actions
and proceedings arising out of or related to this Agreement.

 

 

k.

Headings.  The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction and shall not
constitute a part of this Agreement.

 

 

[Signature Pages To Follow]

 

 

--------------------------------------------------------------------------------

 

 

By accepting this Agreement through the online acceptance tool on
________________ website, the Participant agrees to all of the terms and
conditions in this Agreement and the Plan and consents to the electronic
delivery of any documents that the Company elects to deliver in connection with
this Agreement.

 

  LSI INDUSTRIES INC.                     By:

 

     

Name:

     

Title:

                    PARTICIPANT                               Name:            
     

 

 

 